DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 26-45 are pending, claims 1-25 having been cancelled.  Applicant's response filed June 23, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 recites “An article comprising the surface microstructure of claim 26…” but claim 26 already recites the surface microstructure on an item of footwear.  Claim 26 appears to be expanding the scope of the claim upon which it depends (and does not limit it further).  Regarding claim 41, the recitation of claim 41 is already incorporated into claim 26 and thus does not further limit the scope of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-33 and 36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/135590A2 to Dornbusch et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2017/0157653 to Parker.
As to claims 26 and 38, Dornbusch discloses a surface microstructure (as well as a method of manufacturing said surface microstructure by providing said surface and plurality of protrusions on the surface), the surface microstructure comprising: a surface and a plurality of protrusions on the surface (see Dornbusch machine translation paragraph [0002]), wherein each of the protrusions has a width that changes along its length and wherein the protrusions are all oriented in substantially the same direction, and wherein the protrusions each have a length between 10 and 1000 microns and a maximum width between 5 and 100 microns (see Dornbusch Fig. 2d and machine translation paragraph [0063] disclosing triangular protrusions with a length of 200 microns and a width at most 100 microns).  Dornbusch further discloses other embodiments wherein the length can be between 100-800 microns and a width of up to 600 microns (see Dornbusch Fig. 1 and machine translation paragraph [0016]; see also Fig. 2a and paragraph [0058] disclosing protrusions 400 microns long and at most 150 microns wide).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).  Even further, Dornbusch discloses that the length to width ratio can be from 1:0.167 to 1:0.76 (see Dornbusch paragraph [0016]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
Dornbusch does not explicitly disclose that the surface microstructure is applied to an item of footwear.  Parker discloses a similar surface microstructure wherein the surface microstructure is known to be applied to footwear (see Parker paragraphs [0008]-[0009] where it is desirable to have self-cleaning and/or super-hydrophobic properties on footwear).  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the surface microstructure of Dornbusch onto footwear (or to modify the surface microstructures of Parker to have the dimensions/orientations disclosed by Dornbusch) since the surface microstructure of Dornbusch is disclosed as being antifouling and hydrophobic (see Dornbusch paragraph [0002] and [0028]).
As to claim 27, the combination of Dornbusch and Parker discloses that the surface microstructure is antifouling (read as improved self-cleaning properties compared to the same surface without the protrusions) (see, e.g., Dornbusch machine translation paragraph [0005]).
As to claim 28, the combination of Dornbusch and Parker discloses that each protrusion is connected to the surface along its entire length (see Dornbusch Fig. 1).
As to claim 29, the combination of Dornbusch and Parker discloses that the protrusion can decrease in width along its length to a point at one end of the protrusion, wherein each protrusion is triangular (see Dornbusch Fig. 2d, 3c).
As to claim 30, the combination of Dornbusch and Parker discloses that the length of each protrusion can have a length of 200 microns (see Dornbusch Fig. 2d and machine translation paragraph [0063]).
As to claim 31, the combination of Dornbusch and Parker discloses that the protrusions can all be substantially identical (see, e.g., Dornbusch Figs. 2a and 2d).
As to claim 32, the combination of Dornbusch and Parker discloses that the surface microstructures can be hydrophobic (see Dornbusch machine translation paragraph [0028]).
As to claim 33, while Dornbusch does not explicitly disclose that over 50% of the surface is covered by the protrusions, Parker discloses a similar surface microstructure wherein surface coverage is a known results effective variable and wherein it is preferable that greater than 50% of the surface is covered by the protrusions (see Parker paragraph [0041]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the surface coverage of the protrusions to be greater than 50% to optimize the antifouling effect of the protrusions.
As to claim 36, the combination of Dornbusch and Parker discloses an article comprising the surface microstructure of claim 26 (see rejection to claim 26 above disclosing footwear; see also, e.g., Dornbusch machine translation paragraph [0005] disclosing an antifouling sheet).
As to claim 37, the combination of Dornbusch and Parker discloses that the surface microstructure is a first surface microstructure provided on a first region of the article and wherein the article can comprise a second region with a second surface microstructure, wherein the first and second microstructure have different properties (see, e.g., Dornbusch Fig. 2d where having a first region with the first surface microstructures and a second region with a second surface microstructure with different properties – see machine translation paragraph [0063]).
As to claim 39, the combination of Dornbusch and Parker discloses that the protrusions can be made by embossing with a roller (read as stamping or moulding) (see Dornbusch machine translation paragraph [0034]).
As to claim 40, claim 40 depends upon claim 39 and claim 39 discloses that “the protrusions are formed by at least one of stamping, moulding, 3D-printing, or a self-assembly technique.”  The self-assembly technique is not a required element and thus claim 40 is considered as disclosed by Dornbusch since claim 40 only present additional limitations to a non-required element of claim 39.
As to claim 41, the combination of Dornbusch and Parker discloses that the length to width ratio can be from 1:0.167 to 1:0.76 (see Dornbusch paragraph [0016]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 42, the combination of Dornbusch and Parker discloses that the height can be as low as 10 microns and up to 1000 microns (see Dornbusch machine translation paragraph [0008]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 43, the combination of Dornbusch and Parker discloses that the distance between the outer edges of the bases can be at least 0.1 times and at most five times the longest dimension of the protrusion (see Dornbusch paragraph [0009]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 44, the combination of Dornbusch and Parker discloses that the protrusions can be in rows (see, e.g., Dornbusch machine translation paragraph [0014]).  Furthermore, Dornbusch discloses that the distance between the outer edges of the bases can be at least 0.1 times and at most five times the longest dimension of the protrusion (see Dornbusch paragraph [0009]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
As to claim 45, the combination of Dornbusch and Parker discloses that the material of the protrusions can be different to that of the surface (see Dornbusch machine translation paragraph [0034]).

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/135590A2 to Dornbusch et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2017/0157653 to Parker as applied to claim 26 above, and further in view of WO2016/156863A2 to Parker (“WO’863 patent”).
Dornbusch and Parker are relied upon as discussed above with respect to the rejection of claim 26.
As to claim 34, while Dornbusch/Parker does not explicitly disclose coating with a color, said coating appears to be merely an aesthetic design change that does not affect the functionality (see MPEP 2144.04(I)).  To the extent that said “reflector” recitation is more than a mere aesthetic design change, the WO’863 patent discloses that reflector coatings are known in the art (see WO’863 Abstract).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art to combine Dornbusch/Parker with the WO’863 patent in order to impart a desired color to an object (see the WO’863 patent page 1, lines 4-6).
As to claim 35, the combination of Dornbusch and Parker discloses that the surface can be a fiber (see Dornbusch paragraphs [0023]-[0024]).  While Dornbusch/Parker discloses that the protrusions are embossed or penetrated into the fabric (see Dornbusch paragraphs [0033]-[0034]), to the extent that it could be argued that Dornbusch/Parker does not explicitly disclose that cutting grooves into the surface of the fiber, the WO’863 discloses a similar surface microstructure wherein the fabric is cut to produce the surface microstructures (see WO’863 page 30, lines 9-17), and it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dornbusch/Parker to cut the fibers to form grooves for the microstructures as disclosed by WO’863 patent and the results would have been predictable (simple substitution of one known equivalent element for another is prima facie obvious).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Parker is now relied upon for the recitation of the surface microstructure being applied to an item of footwear as discussed in the above rejections.
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Dornbusch does not disclose that each protrusion has a length to maximum width ratio between 1:0.08 and 1:0.33, as discussed in the above rejections, Dornbusch discloses that the length to width ratio can be from 1:0.167 to 1:0.76 (see Dornbusch paragraph [0016]; see MPEP 2144.05(I) where in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).  As admitted in Applicant Response dated 6/23/22 (see page 7, last paragraph), the length to width ratio can be as low as 1:0.17, which falls within Applicant’s claimed range and in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714